Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-15, 17, 19, and 20 re rejected under 35 U.S.C. 103 as being obvious over Burwinkel et al, U.S. 2018/0233018 in view of Tsern et al., U.S. 2018/0125256. 
On claim 1, Burwinkel cites except as indicated: 
operable to detect that a user is awake while they are still within a bed and a notification unit operable to output a fall prevention warning to the user in response to the detection; 
wherein at least one of the sensors is a light sensor operable to detect a change in the light intensity of an environment, compare the detected change to a set threshold or respective set threshold for light intensity, and determine whether the detected change indicates that the user is awake based on the comparison.
As disclosed above, Burwinkel includes an embodiment wherein a person requires is warned by a system generating a fall prevention output. Included in that feature is the increasing of ambient light to assist the user in looking where he is going as well as warning the user. 
Burwinkel doesn’t disclose the excepted claim limitations. 
In the similar art of lighting controls, Tsern, [0098], discloses an embodiment wherein  “An audio microphone: used to track ambient and disruptive noise, detect snoring or breathing issues, or track breathing and movement, as indicated in FIG. 5. A light sensor may be used to track and detect the frequencies and intensity of ambient, daylight and artificial light, correlate with sleep activity and disruptions, align with circadian rhythms and schedules, use to target waking conditions or alarms, or use in conjunction of local room light controls (FIG. 5).”  In short, Tsern discloses using sensors to track a user movement, while at sleep (as in the noted snoring), or in moving. The sensors are also used to correlate ambient light and daylight to circadian 
It would have been obvious at the time the claimed invention was filed to modify Burwinkel’s lighting system using the lighting embodiment disclosed in Tsern such that the claimed invention is realized. Tsern discloses a known embodiment for controlling lighting responsive to a user’s wakefulness and one of ordinary skill in the art would have substituted this lighting control feature into the lighting control embodiment of Burwinkel and the results of the substitution would have predicted the claimed invention. 

On claim 2, Burwinkel cites:    
A fall prevention device according to claim 1 wherein at least one of the sensors is a motion sensor operable to detect motion of the user. Burwinkel, [0094], body worn sensors for body movement. 

On claim 3, Burwinkel cites:    
A fall prevention device according to claim 1 which comprises a light apparatus. Burwinkel, [0077] ambient light. 

On claim 4, Burwinkel (as evidenced by Rao, U.S. 2012/0233644) cites:   
A fall prevention device according to claim 3 comprising a connection between the sensor or at least one of the sensors and the light apparatus, wherein the light apparatus is operable to generate a signal along the connection when the light apparatus turns on and the sensor is operable to detect the generated signal as the 

On claim 5, Burwinkel cites:    
A fall prevention device according to claim 1 wherein the notification unit comprises a light source operable to output light as part of the fall prevention warning. [0077] ambient light increased in anticipation of fall prevention. 

On claim 6, Burwinkel cites:   
A fall prevention device according to claim 1 wherein the notification unit comprises a transmitter operable to output a signal to turn on a light source as part of the fall prevention warning. Burwinkel, [0029] discloses using Bluetooth transceivers to enable ambient light as disclosed in [0077].

On claim 7, Burwinkel cites:    
A fall prevention device according to claim 6, when dependent upon claim 3, wherein the light apparatus comprises a receiver operable to receive the outputted signal from the transmitter and a switch operable to turn the light apparatus on in response to the receiver receiving the outputted signal. See the rejection of claim 6 

On claim 8, Burwinkel cites:    
A fall prevention device according to claim 1 wherein the notification unit comprises a speaker operable to output audio as part of the fall prevention warning. Burwinkel, as in claim 1, discloses a known lighting control system responsive to engaging a light enabled by a user’s movement. As mentioned in [0077], this is used to assist a user in fall prevention. [0031] discloses using audio alerts for fall prediction while [0057] discloses using a speaker. 

On claim 9, Burwinkel cites:    
A fall prevention device according to claim 8 wherein the speaker is operable to output a verbal communication as part of the fall prevention warning. Burwinkel, as in the rejection of claim 8, discloses a feature of using an alarm in conjunction with a lighting control to enable lighting to assist in a user from falling. [0046] human speech that guides the individual to avoid risky behaviors. 

On claim 10, Burwinkle cites except as indicated:    
A fall prevention device according to claim 9 comprising a microphone operable to record audio for use as part of the fall prevention warning. 
Burwinkel, [0063], discloses a feature wherein a microphone is used to detect one more audio signals to an electrical signal. Furthermore, [0046], as previously 

On claim 11, Burwinkel cites:    
A fall prevention device according to any of claims 8 to 10 comprising a receiver operable to receive audio recordings, for use as part of the fall prevention warning, from an exterior source. See the rejection of claim 10 wherein a microphone is used to input audio. The cited “exterior source” would be any person speaking into the microphone or the microphone picking up audio. 

On claim 13, Burwinkel cites except:    
A fall prevention device according to claim 1 wherein the notification unit is operable to stop outputting the fall prevention warning in response to the sensor no longer detecting the event. Burwinkel, as disclosed in the rejection of claim 1, and in 
However, it would have been obvious at the time the claimed invention was filed to modify Burwinkel such that the claimed invention is realized. Once the user is no longer in a position where he is subjected to a fall risk, therein there is no longer a reason to continue issuing warnings to the user and thus, the notifications should be stopped. 
One of ordinary skill in the art would have stopped fall prevention warnings response to the user no longer being in a condition to fall in order to prevent “alarm fatigue.”   

On claim 14, Burwinkel and Tsern cites:  
A fall prevention device according to claim 1 comprising a controller operable to monitor the time of day and control the notification unit so that it can only output the fall prevention warning to the user in response to the detection at certain times of the day. See the rejection of claim 1, wherein the user is awake, the system determines the user’s wakefulness, and enables a fall warning prevention alarm to the user. The claim rejection relies on Tsern’s use of circadian rhythms to determine the wakefulness of the user, and thus the waking status of the user, to issue the fall prevention notification. 
	
On claim 15, Burwinkel and Tsern cites:    


On claim 17, Burwinkel and Tsern cites:    
A fall prevention device according to claim 15 wherein the notification unit is operable to choose one of a plurality of fall prevention warnings to output based on a set of criteria. See the rejection of claim 15. 
	
On claim 19, Burwinkel and Tsern cites:    
A method of preventing falls including providing a fall prevention device according to claim 1, detecting a user has woken up while they are still within a bed using the sensor or at least one of the sensors and outputting a fall prevention warning to the user via the notification unit in response to the detection. See the rejection of claim 1 which discloses the same or similar subject matter as claim 19 and is thus rejected for the same reasons as disclosed in the rejection of claim 1. 

On claim 20, Burwinkel cites except:  
A system of preventing falls comprising a fall prevention device according to claim 11 and an external device comprising a server operable to send recorded audio to the fall prevention device. Burwinkel, [0105], discloses a feature wherein controller 
Unless the claimed “external device” provides something new or unexpected and the reference otherwise functionally performs the same as the claimed invention, the claimed invention wouldn’t be considered patentable if merely placing the device from within a system to outside (or “external”) to the system is the only difference. It is thus a matter of making the claimed “external device” separated from the system.  
MPEP 2144.04 
C.    Making Separable 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").”

Claims 12 is rejected under 35 U.S.C. 103 as being obvious over Burwinkel et al, U.S. 2018/0233018 in view of Tsern et al., U.S. 2018/0125256 and Rosen, U.S. 2015/0054639. 
On claim 12, Burwinkel and Tsern cites except:    

As previously disclosed, Burwinkel, [0077], discloses giving a warning to a user regarding fall prevention. However, Burwinkel doesn’t disclose the excepted claim invention. 
In the related art of mobile phone communications, Rosen, [0253] discloses using a hearing aid using an induction loop to communicate information from a mobile phone to a hearing aid induction unit. 
It would have been obvious at the time the claimed invention was filed to modify Burwinkel using the features outlined in Rosen to realize an embodiment wherein induction loop communications of audio warnings are issued to a wearer of a hearing aid. Rosen discloses a known communications feature for feeding audio to a hearing aid and one of ordinary skill in the art would have incorporated this known method of communications into Burwinkel’s fall prevention system with a likelihood of success. 

Allowable Subject Matter
Claims 16 and 18 are objected to for depending on a rejected claim but would otherwise be allowed if subsumed into their respective independent claims. 

Reasons for Allowability
Claims 16 claims: “A fall prevention device according to claim 15 wherein the notification unit is operable to choose one of a plurality of fall prevention warnings to 
Claim 18 claims: “A fall prevention device according to claim 1 comprising an input unit and a processor, the input unit operable to receive a calibration input from a user and the processor operable, in response to the input unit receiving the calibration input, to record the next change detected by the sensor or at least one of the sensors and set the detected change as the set threshold or respective set threshold.” 
In short, the claim is requiring that upon the user enabling the calibration function, the system’s processor determines a change to a reading of one of the system’s sensors and using that change its reading, derives a setpoint or threshold based on that reading and replaces the previous calibration threshold with the threshold derived from that changed reading. Again, after a careful search (and due to the requirements of for a narrow construction of calibrating a fall prevention sensor) it is believed this claim in allowable.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683